DETAILED ACTION

1.	This is responsive to the amendment filed 8/22/22.  Claims 1-20 are pending.
2.	Acknowledgement is made of the receipt of the IDS filed 8/22/22; however, the non-US patent documents cited have not been considered because applicant has not provided copies of the foreign documents as required by 37 CFR 1.98(a)(2).  The documents that were submitted merely satisfy translation requirement of the non-English language foreign documents.
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1, 2, 5-11 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-12, 16-28 and 20 of U.S. Patent No. 10,859,388 in view of Oba (US 2018/0151066).  Initially, the application claims have substituted the broader term “route” for the narrower term “road lane line quality” as set forth in the ‘388 patent whereby road lane line quality is a type of route information.  Taking application claim 1 as exemplary, application claim 1 is shown on the left and the reference claim (patent claim 1) is shown on the right with the common language underlined and differences in bold. 
	The amended claim language is shown in brackets on the left. 


A method comprising: receiving a request to identify a route to a target destination; accessing a map database comprising route information for one or more roadways; calculating a reliability of a driver assistance feature on at least one of the one or more roadways based on the route information [and current weather information]; selecting an optimal driving route to the target destination by prioritizing roadways with a higher reliability of the driver assistance feature.





A method comprising: receiving a request to determine a route to a target destination; accessing a map database comprising road lane line quality information for one or more roadways; calculating a reliability of a driver assistance feature on at least one of the one or more roadways based at least in part on the road lane line quality information; and determining an optimal driving route to the target destination by prioritizing roadways with a higher reliability of the driver assistance feature.





	As noted above, the application claim (prior to amendment) is anticipated by, or made obvious in view of, the reference claim insofar as road lane line quality is a type of route information.  Furthermore, the substitution of the word “determining” for “selecting” is a minor difference in wording and is not patentability distinguishable.  
Application claim 1 has been amended to include current weather information in calculating reliability.  However, prior to the earliest effective filing data of the claimed invention it was known in the vehicle control arts, in particular autonomous/assisted control, to determine a reliability of information used in selection of traveling routes and traveling control of automatic driving based on weather conditions (i.e., snowfall, wetting, etc.) (Oba: [0060]).  Such weather conditions may decrease performance in on-road marker recognition (Oba: [0059]).  It would have been obvious to one of ordinary skill in the vehicle control arts to include similar weather condition information in the method of the reference claim (patent claim 1) because it would have improved the reliability calculation for information used in the selection of optimal routes as suggested by Oba [0059-0060].
The remaining claims listed above were compared in a similar manner and correspond with one another as follows (app/pat): 2/8; 5/2; 6/3; 7/6; 8/7; 9/9; 10/10; 11/11; 15/12; 16/16; 17/17; 18/18; 19/20.
5.	Claims 1, 5, 7, 9-11, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop et al. (US 2017/0219364) in view of Oba (US 2018/ 0151066).
A.	As per claim 1, Lathrop discloses:
A method (Fig. 3) comprising: 
receiving a request to identify a route to a target destination (302); 
accessing a map database comprising route information for one or more roadways (304; [0022- map database]); 
calculating a reliability of a driver assistance feature on at least one of the one or more roadways based on the route information (306- PA values assigned to route segments which reflect autonomous travel capability [0026]); 
selecting an optimal driving route to the target destination by prioritizing roadways with a higher reliability of the driver assistance feature (316, 318- route with highest PA value).
Lathrop does not disclose calculating the reliability based on current weather conditions.  However, prior to the earliest effective filing data of the claimed invention it was known in the vehicle control arts, in particular autonomous/assisted control, to determine a reliability of information used in selection of traveling routes and traveling control of automatic driving based on weather conditions (i.e., snowfall, wetting, etc.) (see Oba: [0060]).  Such weather conditions may decrease performance in on-road marker recognition (Oba: [0059]).  It would have been obvious to one of ordinary skill in the vehicle control arts to include similar weather condition information in the method of Lathrop because it would have improved the reliability calculation for information used in the selection of optimal routes as suggested by Oba [0059-0060].  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
B.	As per claim 11, as noted above whereby the method as modified may be executed on a system including a vehicle and a controller (Fig. 7; [0057, 0060]).
C.	As per claim 16, as noted above whereby the method as modified may be embodied as instructions stored on a non-transitory computer readable storage medium [0061].
D.	As per claims 5, 15 and 17, as noted above whereby two or more potential driving routes to the destination are determined and the PA values are used to determine the route most conducive to autonomous travel (Fig. 3:318, 320) [0026-0027].
E.	As per claims 7 and 19, as noted above whereby the map database may be located on the vehicle or remote from the vehicle [0060- route determination unit which includes storage (Fig. 7:717)].
F.	As per claims 9 and 10, as above whereby the potential driving route is selected such that at least autonomous/semi-autonomous driving is available based on the PA values (Fig. 3) [0006].
6.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop et al. (US 2017/0219364) in view of Oba (US 2018/0151066) and Fukumoto (US 2017/0010613).
	As per claims 2 and 12, Lathrop as modified by Oba is applied as above whereby the PA values represent reliability of a route segment to support autonomous/semi-autonomous travel (Lathrop: [0026]).  The claimed invention differs in that the route information used in calculating the reliability may include various information including road curvature.  Lathrop does suggest various types of data for a road segment may be taken into consideration in determining passability for autonomous travel [0039- ln. 17-21; 0040- ln. 3-5].  Fukumoto is in the same field of endeavor of navigation of autonomous vehicles (Abs.).  Fukumoto provides cost values for route segments based on capability of autonomous travel (Abs).  Fukumoto teaches that excessive road curvature can affect the autonomous vehicle’s use of devices such as cameras to perform autonomous control and assigns these road segments with a high cost value making it less likely to use the segment in determining an optimum route [0034].  One of ordinary skill in the navigation/autonomous vehicle arts prior to the effective filing date of the claimed invention would have found it obvious to incorporate the teachings of Fukumoto regarding road curvature with Lathrop/Oba as noted above in claims 1 and 11 because it would have provided an additional source of data to be considered in determining the optimal route for autonomous/semi-autonomous travel.  One would have been motivated to take road curvature into consideration based on the teaching of Fukumoto that excessive road curvature effects the operability of autonomous control devices such as cameras [0034].  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
7.	Claims 3, 4, 13, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661